 Case 2:20-cr-00579-SVW Document 954 Filed 09/09/21 Page 1 of 4 Page ID #:16317



 1   Ashwin J. Ram (SBN 227513)
 2   aram@steptoe.com
     Michael A. Keough (SBN 327037)
 3   mkeough@steptoe.com
 4   Nicholas P. Silverman (pro hac vice)
     nsilverman@steptoe.com
 5   STEPTOE & JOHNSON LLP
 6   633 West Fifth Street, Suite 1900
     Los Angeles, CA 90071
 7   Telephone: (213) 439-9400
 8   Facsimile: (213) 439-9599
 9   Counsel for Defendant Richard Ayvazyan
10
11
                            UNITED STATES DISTRICT COURT
12
                        CENTRAL DISTRICT OF CALIFORNIA
13
14                                            Case No. 20-cr-579 (SVW)
     UNITED STATES OF AMERICA,
15                                            EX PARTE APPLICATION TO STAY
16                     Plaintiff,             SENTENCING DATE AND
                                              RESPONSE TO PRESENTENCE
17                     v.                     INVESTIGATION REPORT
18
     RICHARD AYVAZYAN,                        [Proposed Order Filed Concurrently]
19   et al.,
20                                            Hon. Stephen V. Wilson
                      Defendants.
21
22
23
24
25
26
27
28
        EX PARTE APPLICATION TO STAY SENTENCING AND RESPONSE TO
                   PRESENTENCE INVESTIGATION REPORT
 Case 2:20-cr-00579-SVW Document 954 Filed 09/09/21 Page 2 of 4 Page ID #:16318



 1         Undersigned counsel hereby files this ex parte application to stay the October 4,
 2   2021 sentencing date until four weeks after defendant Richard Ayvazyan is located, and
 3   to suspend and toll the present September 13, 2021 deadline for objections to the
 4   presentence investigation report (PSIR) until defendant Richard Ayvazyan is located.
 5   This application is based on the attached declaration of counsel.
 6
 7         Dated: September 9, 2021               Respectfully submitted,
 8
                                                  STEPTOE & JOHNSON LLP
 9
10                                                /s/ Ashwin J. Ram
                                                  Ashwin J. Ram (SBN 227513)
11                                                aram@steptoe.com
12                                                Michael A. Keough (SBN 327037)
                                                  mkeough@steptoe.com
13                                                Nicholas P. Silverman (pro hac vice)
14                                                nsilverman@steptoe.com
                                                  STEPTOE & JOHNSON LLP
15                                                633 West Fifth Street, Suite 1900
16                                                Los Angeles, CA 90071
                                                  Telephone: (213) 439-9400
17                                                Facsimile: (213) 439-9599
18
                                                  Counsel for Defendant Richard Ayvazyan
19
20
21
22
23
24
25
26
27
28
         EX PARTE APPLICATION TO STAY SENTENCING AND RESPONSE TO
                    PRESENTENCE INVESTIGATION REPORT
 Case 2:20-cr-00579-SVW Document 954 Filed 09/09/21 Page 3 of 4 Page ID #:16319



 1                               DECLARATION OF COUNSEL
 2            I, Ashwin Ram, do declare and state:
 3            1.    I am licensed to practice in the State of California, and admitted to practice
 4   before this Court.
 5            2.    I currently represent Richard Ayvazyan in this matter. I have filed an
 6   application to withdraw as counsel (Dkt. 942).
 7            3.    On Sunday, August 29, 2021, I was informed by United States Pretrial and
 8   Probation Services for the Central District of California (“Probation”) that Ayvazyan’s
 9   ankle monitor had gone offline and that Probation believed that Ayvazyan may have
10   fled.
11            4.    On August 31, 2021, the government filed an application for a disclosure
12   order that sought information from Probation to assist in its search for defendants
13   Terabelian and Ayvazyan, who have not yet been located. Undersigned counsel
14   understands that the government’s search for Ayvazyan and Terabelian is active and
15   ongoing.
16            5.    In light of the government’s ongoing search for Ayvazyan and Terabelian,
17   judicial resources will be conserved if the sentencing is stayed until the defendants can
18   be located. Furthermore, in the event that the motion to withdraw as counsel (Dkt. 942)
19   is granted, Ayvazyan and Terabelian’s new counsel will need sufficient time to prepare
20   for sentencing.
21            6.    Additionally, the date to respond to the pre-sentence report (presently
22   September 13, 2021) should also be suspended and tolled until Ayvazyan is located.
23   Present counsel is unable to communicate with Ayvazyan and unable to prepare
24   appropriate objections to the PSIR. In the event Ayvazyan and Terabelian are located,
25   due process and fairness require that Ayvazyan’s replacement counsel be able to review
26   the PSIR and file a response consistent with Ayvazyan’s desired sentencing approach.
27
28
                                         1
             EX PARTE APPLICATION TO STAY SENTENCING AND RESPONSE TO
                        PRESENTENCE INVESTIGATION REPORT
 Case 2:20-cr-00579-SVW Document 954 Filed 09/09/21 Page 4 of 4 Page ID #:16320



 1                                      CONCLUSION
 2         For the foregoing reasons, the Court should stay the October 4, 2021 sentencing
 3   date until four weeks after defendant Richard Ayvazyan is located, and suspend and toll
 4   the present September 13, 2021 deadline for objections to the presentence investigation
 5   report (PSIR) until the date Ayvazyan is located.
 6
 7   Dated: September 9, 2021                     Respectfully submitted,
 8
                                                  STEPTOE & JOHNSON LLP
 9
                                                  /s/ Ashwin J. Ram
10                                                Ashwin J. Ram (SBN 227513)
11                                                aram@steptoe.com
                                                  Michael A. Keough (SBN 327037)
12                                                mkeough@steptoe.com
                                                  Nicholas P. Silverman (pro hac vice)
13                                                nsilverman@steptoe.com
14                                                STEPTOE & JOHNSON LLP
                                                  633 West Fifth Street, Suite 1900
15                                                Los Angeles, CA 90071
                                                  Telephone: (213) 439-9400
16                                                Facsimile: (213) 439-9599
17
                                                  Counsel for Defendant Richard Ayvazyan
18
19
20
21
22
23
24
25
26
27
28
         EX PARTE APPLICATION TO STAY SENTENCING AND RESPONSE TO
                    PRESENTENCE INVESTIGATION REPORT
